DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-17 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-17 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 6/25/2019 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
The Examiner suggests that the term “and/or” in claim 1 and 6 should be amended to –at least one of–.
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because it is unclear what part of the invention is claimed a a guiding limiting mechanism and how it limits a circumferential rotation of the regulating support relative to the sheath.
Claims 1-7 and 11-15 are indefinite because it is unclear what scope the recitation “corresponding” intends to entail. The Examiner suggests the use of the term “associated” or “respective” as appropriate.
Claims 7, 9, 13-17 are indefinite because it is unclear what scope the recitation “plate-type body” intends to entail. In other words, one would not know at which body the infringement would occur.
Dependent claims 6, 8, 10 and 16 are rejected based on their respective dependencies.
Appropriate correction/explanation is required.
	
	Allowable Subject Matter
Claims 1-17 as best understood would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

	Conclusion
See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUHAMMAD. IJAZ

Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631